[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 705 
The dispute in this injunction proceeding concerns the disbursement of an appropriation made by the Legislature of 1948 in the General Appropriation Act, Act No. 350, section 4, Schedule 110, Item 8, to carry into effect the minimum salary schedule for public elementary and high school teachers of which Act No. 155 of 1948 directs the establishment and maintenance.
The Orleans Parish School Board instituted the suit and cited as defendants the State Board of Education, the State Superintendent of Education and the State Treasurer. In the petition plaintiff alleged:
"I. That, by virtue of Act No. 155 of the Regular Session of the Louisiana Legislature for 1948, the Louisiana State Board of Education was authorized and directed to establish and maintain a minimum salary schedule to be paid public elementary and high school teachers in the schools in the State of Louisiana and that by virtue of Item 8, Schedule 110 of Act 350, being the *Page 707 
General Appropriation Act of the Regular Session of the Louisiana Legislature for 1948, there was appropriated to be distributed and apportioned by the Treasurer, out of the State Public School Fund, to the Teachers Salary Fund created by said Act No. 155, to be withdrawn from the treasury and distributed by the Louisiana State Board of Education to the various Parish and State School Boards to carry into effect said minimum salary schedule the sum of Eight Million Dollars ($8,000,000.00) for the fiscal year 1948-49, and the sum of Eleven Million Three Hundred Thousand Dollars ($11,300,000.00) for the fiscal year 1949-50.
"II. That pursuant to said Act No. 155 of 1948, the State Board of Education and the members thereof, and/or the State Superintendent of Education, the Hon. Shelby M. Jackson, have devised a formula or a plan, or are about to devise and adopt a formula or plan for the apportionment and distribution of the appropriation made in the State General Appropriation Act of 1948, for the purpose of carrying into effect said minimum salary schedule authorized by Act No. 155 of 1948.
"III. That if defendants, the said State Board of Education and the members thereof, and/or the State Superintendent of Education, the Hon. Shelby M. Jackson, or if the State Treasurer, the Hon. A. P. Tugwell, distribute the said funds pursuant to any other plan or formula than that authorized *Page 708 
by Article 12 of the Constitution of the State of Louisiana, they will be in contravention of that section of the Constitution, and said funds will be distributed in an illegal and unconstitutional manner.
"IV. Petitioners further aver that, if defendants distribute the State Funds in compliance with Article 12 of the Constitution of the State of Louisiana, there will be paid to the Orleans Parish School Board approximately One Million Dollars ($1,000,000.00), whereas if the distribution of said State Funds is made in accordance with the said proposed plan or formula, the amount which the Orleans Parish School Board will receive will be less than Two Hundred Thousand Dollars ($200,000.00); that petitioners have advised the members of the Louisiana State Board of Education and the Superintendent of Education, Honorable Shelby M. Jackson, and also Honorable A. P. Tugwell, State Treasurer, all of said officials having their legal domicile in the Parish of East Baton Rouge, that petitioners believe and contend that such proposed action is unconstitutional, null and void for the reasons above stated, and particularly because it is in contravention of Article 12 of the Constitution of 1921, and that if Act No. 155 of 1948 provides for any other method of distribution than that set forth in the constitution it is unconstitutional for the reasons stated.
"V. That despite petitioners' protest, they are advised and believe and so aver *Page 709 
that the State Board of Education and the State Superintendent of Education will undertake to withdraw from the State Treasury the funds appropriated for the support of the public schools and will proceed to distribute said funds under the purported authority of Act No. 155 of 1948 and in violation of the constitutional provision hereinabove referred to.
"VI. That petitioners will thereby suffer irreparable injury in that they will be deprived of approximately Eight Hundred Thousand Dollars ($800,000.00), of the State Funds appropriated for the support of public schools, and that they have no adequate remedy at law.
`VII. That petitioners are entitled to a temporary restraining order enjoining and prohibiting the State Board of Education, the State Superintendent of Education and the Hon. A. P. Tugwell, State Treasurer, from withdrawing or permitting the withdrawal from the State Treasury of the funds appropriated by the Louisiana Legislature for 1948 for the support of public schools, or from distributing or disbursing any of said funds except in accordance with the Constitution, and particularly enjoining the defendants from complying with Act No. 155 of 1948; that defendants should be ordered to show cause why a preliminary injunction should not be issued, and, after due proceedings, why said injunction should not be made permanent." *Page 710 
In keeping with its allegations plaintiff prayed for appropriate injunctive relief.
On the filing of the petition the court directed the issuance of a temporary restraining order and also a rule to show cause why a preliminary writ of injunction should not issue.
When the rule came on for a hearing defendants tendered exceptions of no right and no cause of action. These were argued by counsel, and the court reserved its ruling thereon. Then evidence in connection with the rule was received (introduced only by plaintiff's counsel in support of the allegation that a plan was being devised to carry into effect the minimum salary schedule), although defendants filed no formal answer, and the hearing was concluded.
Some two weeks later the court overruled the exceptions of no right and no cause of action and ordered the issuance of a preliminary writ of injunction. Following that ruling counsel agreed to submit the application for a permanent injunction on the evidence received during the hearing of the rule nisi. Thereupon, the court, on February 10, 1949, signed a formal judgment, the decretal portion of which states: "It is ordered, adjudged and decreed that there be judgment herein in favor of the plaintiff, Orleans Parish School Board, and against the defendants, the Louisiana State Board of Education, Shelby M. Jackson, Superintendent of Education, and A. P. *Page 711 
Tugwell, Treasurer of the State of Louisiana, overruling the exceptions of no right or cause of action filed by the defendants and permanently enjoining the said defendants from withdrawing, distributing, or disbursing any of the funds appropriated in Item 8, Schedule 110, of Act 350 of 1948, for the purpose of carrying out the provisions of Act 155 of 1948, except as provided by paragraph 5, Section 14, Article 12 of the Constitution, as amended by Act 2 of the Extra Session of 1947, which is to say that the distribution of said appropriation shall be made by the State Board of Education on the basis of three-fourths to the several parish school boards, paid in monthly installments in the proportion that the number of educable children from six to eighteen years of age, inclusive, from each parish bears to the total number of such educable children in the state, and one-fourth to be apportioned and distributed on the basis of equalization, so as to provide and insure a minimum educational program in the common public schools, which shall be set up by the State Board of Education for all the parishes in the state, the administration and regulation of this apportionment, distribution, and payment of this fund to be under plans, rules, and regulations to be provided by the State Board of Education."
Immediately thereafter counsel further agreed that the exceptions of no right and no cause of action filed to the rule nisi should be deemed as having application to *Page 712 
both the preliminary and permanent injunctions; that the return date respecting an appeal (the statutory delays were waived) be fixed as February 14, 1949; and that the transcript of appeal should consist of the original records. Then counsel for defendants moved for and obtained a devolutive appeal, without bond, returnable in accordance with the mentioned agreement.
On the return date of February 14, 1949, the transcript of appeal, containing the original pleadings and offerings, was lodged in this court. It was not placed upon our calendar for consideration, however, until April 12, 1949, at which time counsel filed a joint motion, pursuant to Rule IX, Section 8 of the Supreme Court Rules, stating that "they desire to submit this cause for decision, without oral argument, upon their briefs which accompany this motion."
By Act No. 155 of 1948, in Section 1, the Legislature authorized and directed the Louisiana State Board of Education "to establish and maintain a minimum salary schedule to be paid public elementary and high school teachers in the schools of the State of Louisiana by including the schedule hereinafter set out in the formula for computing the state equalization fund distribution."
Section 3 thereof provides:
"Beginning with the session 1948-49 and continuing thereafter all public elementary and high school teachers in the schools of *Page 713 
the State of Louisiana shall receive a minimum salary on a nine-month basis in accordance with the schedule hereinafter given as follows:
Proposed Minimum Salary Schedule For Teachers
        A                  B        C        D        E         F (Below 1 yr.)         1 year  2 years  3 years  B. A. or  Master's B. S.
1st . . . . . . .$1,200  $1,500   $1,800  $2,100    $2,400    $2,500 2nd . . . . . . . . . .   . . .    1,900   2,200     2,500     2,600 3rd . . . . . . . . . .   . . .    2,000   2,300     2,600     2,700 4th . . . . . . . . . .   . . .    2,100   2,400     2,700     2,800 5th . . . . . . . . . .   . . .    . . .   2,500     2,800     2,900 6th . . . . . . . . . .   . . .    . . .   . . .     2,900     3,000 7th . . . . . . . . . .   . . .    . . .   . . .     3,000     3,100 8th . . . . . . . . . .   . . .    . . .   . . .     3,100     3,200 9th . . . . . . . . . .   . . .    . . .   . . .     3,200     3,300 10th  . . . . . . . . .   . . .    . . .   . . .     . . .     3,400 11th  . . . . . . . . .   . . .    . . .   . . .     . . .     3,500 12th  . . . . . . . . .   . . .    . . .   . . .     . . .     3,600
"No teacher will receive less than the salary received during 1947-48 for nine-month's work."
And Section 5 of such statute reads:
"There is hereby appropriated, out of the State General Fund, to a special fund in the Treasury, to be known as the Teachers Salary Fund, the sums of $8,000,000.00 for the fiscal year 1948-1949 and $11,300,000.00 for the fiscal year 1949-1950, or as much of said sums as is necessary, to be withdrawn from the Treasury and distributed by the Louisiana State Board of Education to the various parish and city school boards to carry this minimum salary schedule into *Page 714 
effect. The amounts hereby appropriated shall form no part of the State Public School Fund. Provided, that if the appropriations for the purposes of this act made by the Legislature, together with funds provided from any other source, are insufficient to fully comply with this act and to pay the minimum salaries herein provided for, such minimum salaries shall be reduced proportionately to come within the funds appropriated or made available for the purpose of this act."
Immediately beneath this fifth section Governor Long wrote:
"I hereby veto the items of appropriation contained in Section 5, for the reasons stated below.
                                      "(sgd) Earl K. Long "Governor" *Page 715
The reasons assigned for the veto, which appear after Section 6 (the repealing clause), are:
"Approved: June 25, 1948. Except that I have vetoed the items of appropriation contained in Section 5 of this act, as the items of $8,000,000.00 for fiscal year 1948-1949 and $11,300,000.00 for fiscal year 1949-1950 are contained in the General Appropriation Bill — H. B. 777."
The veto, as the notation of it clearly states, affected only the appropriation. It did not nullify the remaining provisions of the section, including that which designated a special fund in the treasury to be known as the Teachers Salary Fund.
In lieu of the vetoed appropriation there was placed in the General Appropriation Act of 1948, the referred to H. B. 777 which became Act No. 350, under section 4, Schedule 110, styled Department of Education, the following:
"Item  1948-1949  1949-1950
                               * * * * * *
"8. There is hereby appropriated, and there shall be distributed and apportioned by the Treasurer, out of the State Public School Fund, to the Teachers' Salary Fund created by House Bill No. 178, to be withdrawn from the treasury and distributed by the Louisiana State Board of Education to the various parish and city school boards to carry into effect the minimum salary schedule as provided in said *Page 716 
House Bill No. 178, a sufficient amount, estimated at. . . .8,000,000.00  11,300,000.00
                               * * * * * *
"Provided, that should insufficient funds accrue to the State Public School Fund to make the apportionment and distribution herein provided for, the amount of the deficit is hereby appropriated out of any money in the General Fund not otherwise appropriated."
In view of all of which it can be said with certainty that the Legislature and the Governor clearly displayed an intention to provide the listed sums for carrying into effect the minimum salary schedule, irrespective of whether payment was to be made from the State Public School Fund or the General Fund or from both.
In their brief, following an extract of the first paragraph of the quoted Item 8, plaintiff's counsel state: "The question squarely presented is, can the Legislature disregard the formula for distribution of the State Public School Fund as specified in paragraph 5, Section 14 of Article XII of the Constitution, as amended by Act No. 2 of the Extra Session of 1947?"
Section 14 of Article XII of the Louisiana Constitution of 1921, as last amended by the adoption in April, 1947, of Act 2 of the Extra Session of 1947, reads in full as follows:
"State funds for the support of the public common schools of elementary and secondary *Page 717 
grades shall be derived from the following sources and shall be apportioned to the parish school boards in the manner herein provided:
"First: A two and one-half mill ad valorem state-wide tax upon each dollar of the assessed valuation, for state purposes, of all property subject to state taxation; provided, that out of the said taxes, fifty thousand ($50,000.00) dollars shall be paid annually to the Isaac Delgado Trade School, located in the City of New Orleans.
"Second: The residue of the Severance Tax Fund of the State, after allowing funds and appropriations as provided for elsewhere by this Constitution, and providing that not more than Five Hundred Thousand ($500,000.00) Dollars per annum may be appropriated by the Legislature for the cost of administering and inspecting and enforcing of the taxes accruing to the Severance Tax Fund, and for the administration of the conservation laws incident to the severance of natural resources from the soil and water of the State, which severance tax fund shall be devoted, after allowing such funds and appropriations, as fixed in this Constitution, first, to supplying free school books, second, to supplying free school supplies such as library books, pencil and ink, writing paper, pencils, pens, ink, and the like, to the school children of the State. After July 1st of each year, the State Treasurer shall forthwith set up a fund for the payment of the *Page 718 
fixed charges hereinabove mentioned. When sufficient funds have accumulated for the payment of all such school books and supplies and other fixed charges, then, before the tenth day of each month, the State Treasurer shall transfer to the State Public School Fund such balances as have accrued. This section shall be self-operative and all State officers affected hereby are required to carry out the provisions of this Section without further legislative action.
"Third: The proceeds of particular taxes, now or hereafter, levied by the Legislature and dedicated, allocated, destined to or designated for said State Public School Fund.
"Fourth: The proceeds and all net avails of a tax of one-half of one cent (1/2c) per gallon levied upon the retail sale of gasoline, benzine, naptha or other motor fuel, as defined in the present Section 22 of Article 6 of the Constitution of 1921.
"Fifth: Such other funds as the Legislature has or hereafter may designate, allocate, appropriate, or otherwise provide therefor or destine thereto; provided, that the Legislature must and shall provide, by appropriate tax levies, appropriation or otherwise, a minimum amount in this State Public School Fund of not less than Ten Million Dollars ($10,000,000.00) per annum. The State Auditor and the State Treasurer shall transfer all balances on *Page 719 
hand for public common schools to the State Public School Fund herein provided for, promptly after these amendments and laws shall have gone into effect.
"All State funds for the support of public schools as herein, heretofore, or hereafter provided for, shall be segregated and kept in separate bank accounts, apart from all other State funds. Such funds as may be appropriated out of the general fund shall be paid into the State Public School Fund herein provided for, in twelve equal monthly payments, and all such funds, including any appropriation from the general fund, shall be apportioned and distributed to the parishes and paid out to the parish school boards on the following basis:
"(a) Three-fourths (3/4) of this State fund shall be apportioned and distributed to the several parish school boards in this State and shall be paid in monthly installments, in the proportion that the number of educable children from six (6) to eighteen (18) years of age, inclusive, in each parish, bears to the total number of such educable children in the State; and the Legislature shall provide for the enumeration of said educable children.
"(b) One-fourth (1/4) of this State fund shall be apportioned and distributed to the parish school boards on the basis of equalization, so as to provide and insure a minimum educational program in the common public schools, which shall be set up by the State Board of Education for all parishes *Page 720 
of the State; provided, that the administration and regulation of this apportionment, distribution and payment of this fund to the respective parish school boards, shall be under plans, rules and regulations to be made and provided by the State Board of Education, and shall be under the jurisdiction and supervision of said Board.
"(c) Any other State funds provided by law for the support of public schools shall be apportioned and distributed in like manner, after payment thereof in accordance with the Act appropriating the same.
"In addition to the State funds for the support of the public common schools, as above provided for, the following funds are recognized to be therefor and shall be distributed and paid out to the several parishes, under the authority and jurisdiction of the State Board of Education, and in accordance with the terms of the law governing such funds or the valid stipulations of the source thereof, to-wit:
"1. The interest on the proceeds of lands heretofore or hereafter granted by the United States for school purposes and such revenues as may be derived from unsold portions of such lands.
"2. All funds and the proceeds of lands and property, other than unimproved lands, heretofore or hereafter bequeathed, granted or escheated to the State, not designated for any other purpose.
"3. Appropriations or grants made for Vocational Education or any other phase *Page 721 
of education by the United States Office of Education or any other agency of the federal government.
"4. Sums received from philanthropic agencies.
"5. All such other educational funds as the Legislature may provide or as may be otherwise received for educational purposes.
"Any appropriation made by House Bill No. 3 of this Session for the increase of salaries of teachers and of the compensation of other employees of the parish school boards made at the current special session of the Legislature for the fiscal year 1946-1947 and 1947-1948 is hereby ratified, shall not be reduced or repealed by the Legislature, shall upon the adoption of this amendment be retroactive to the beginning of the 1946-1947 and 1947-1948 respectively session of the public schools and any portion thereof then due shall be paid and disbursed."
A reading of the provisions of this section as presently constituted, without taking into consideration the history of their development or the legal principles relating to the Legislature's control over state finances, furnishes the impression that an appropriation from the State Public School Fund can legally be made only if and when the money is apportioned and distributed to the parishes and paid out to the parish school boards in accordance with the prescribed formula of 3/4ths on a per educable basis and 1/4th on the basis of equalization. *Page 722 
If such be the correct interpretation of those provisions the appropriation by the 1948 Legislature from the State Public School Fund to carry into effect the minimum Teachers Salary Schedule provided in Act No. 155 of 1948 (unless apportioned and distributed on the 3/4th — 1/4th basis) is, of course, unconstitutional and illegal. Likewise stricken with nullity are those other appropriations of 1948, as well as many made during preceding years, for such items as teachers' retirement, education for crippled children, vocational rehabilitation, and salary and expenses of State Superintendent of Education, because the appropriation for each of those has been from the State Public School Fund without apportionment and distribution to the parish school boards on a per educable and equalization basis.
The provisions of the present Section 14 of Article XII of our Constitution, however, are not free of ambiguity; and, when considered in the light of the history of their development, they can reasonably be construed as requiring the Legislature only to maintain in the State Public School Fund, to be apportioned and distributed therefrom under the prescribed formula, an annual sum of at least $10,000,000.00. Any excess in such fund, it logically follows under that construction, may be similarly apportioned, or it may be otherwise distributed for the support of public schools in such manner as the Legislature deems advisable, because, subject *Page 723 
only to constitutional restrictions, that body's power over state funds is plenary.
As originally written into the Constitution of 1921, Section 14 of Article XII provided:
"The public school funds of the State shall consist of:
"First, The proceeds of two and one-half mills of the taxes levied and collected by the State; provided, that out of the portion of said taxes collected in the city of New Orleans fifty thousand dollars ($50,000.00) shall be paid annually to the Isaac Delgado Trade School.
"Second, The proceeds of the poll tax which shall be applied exclusively to the support of public schools in each parish in which collected and shall be paid by the tax collector directly to the parish school board.
"Third, The interest on the proceeds of lands heretofore or hereafter granted by the United States for school purposes, and the revenues derived from unsold portions thereof.
"Fourth, All funds and the proceeds of lands and property, other than unimproved lands, heretofore or hereafter bequeathed, granted, or escheated to the State, not designated for any other purpose.
"Fifth, Such other funds as the Legislature may appropriate.
"All school funds, except the poll tax and the interest on proceeds of lands granted *Page 724 
by the United States for the support of public schools, shall be distributed to each parish in proportion to the number of children therein between the ages of six and eighteen years. The Legislature shall provide for the enumeration of educable children."
Under these provisions all school funds, other than those specifically excepted, had to be apportioned on a per educable basis. Therein certain proceeds were definitely allocated for school purposes; but the Legislature was not charged with the duty of augmenting them so as to create and maintain a minimum school fund.
In 1930, on the ratification of Act No. 6 of the Extra Session of the Legislature of that year, the establishment and maintenance of a minimum school fund of $12 per educable was required, it to be realized from the following sources:
(a) A two and one-half mill tax on the state assessment;
(b) The residue of the severance tax fund after supplying school books;
(c) Appropriations by the Legislature sufficient in amount to bring the total of state school funds to said minimum of $12 per educable.
Of that $12 minimum the State Board of Education was authorized to apply as much as $2 per educable towards equalizing public school facilities in all of the parishes of the state. Further, the Legislature was given authority (but not required) "to *Page 725 
make appropriations for the support of the public schools in excess of twelve ($12.00) dollars per educable." Finally, the amendment of 1930, as did the original draft, provided that all school funds (except the equalizing fund and others mentioned) should be distributed on a per educable basis. But this directed distribution very well could have been intended to apply to school funds only to the extent of the established and required minimum. If not so intended what was there to prevent the Legislature itself from restricting the distribution to the minimum? It could have refused to make appropriations sufficient in amount to provide an excess. It is significant, in this connection, that the amendment merely authorized (it did not direct) the Legislature to make appropriations for the support of the public schools in excess of the minimum.
The next amendment approved was that proposed by Act No. 76 of 1934. Except as hereafter pointed out, it placed Section 14 of Article XII of the Constitution (insofar as pertinent here) in substantially the present form, fully set out above. But it (especially the fifth paragraph thereof) made numerous material and drastic changes in the previously existing provisions. Its paragraph one again provided for the two and one-half mill state-wide ad valorem tax for school purposes. The second paragraph stated that the residue of the severance tax fund, accumulated after the payment of school books for the children of the state and other fixed charges, should *Page 726 
be transferred to the State Public School Fund (this fund, as such, was thereby created). The third and fourth paragraphs provided respectively that school funds should be derived from the proceeds "of particular taxes, now or hereafter, levied by the Legislature and dedicated, allocated, destined to or designated for said State Public School Fund," and from the net avails of a one-half cent per gallon levied on motor fuel.
The fifth paragraph of the 1934 amendment (that which furnished the most important changes) recited that support of public common schools should also come from such other funds as the Legislature has or hereafter may designate, allocate, appropriate or otherwise provide therefor; "provided, that theLegislature must and shall provide, by appropriate tax levies,appropriation or otherwise, a minimum amount in this StatePublic School Fund of not less than Ten Million Dollars($10,000,000.00) per annum." (Italics ours.)
Further, the fifth paragraph of the 1934 amendment wrote into the Constitution for the first time the discussed 3/4th — 1/4th formula. As to the distribution under this formula, however, it stated:
"* * * Provided, that the fractional apportionments hereinabove required shall not become effective until such time as funds expected annually from tax levies, Legislative appropriations, or other sources, shall amount to the sum of ten million ($10,000,000.00) dollars; until and unless *Page 727 
such amount is reached, said fractional apportionments shall be no more than five-sixths (5/6), on the basis of educables, and no more than one-sixth (1/6), on the basis of equalization.
"Provided, that in no case shall the state support for anyparish exceed ninety (90%) per centum of the cost of the minimumstate educational program in that parish." (Italics ours.)
In conclusion, the fifth paragraph recognized other and additional funds as being for the support of the public common schools, but distributable under the authority and jurisdiction of the State Board of Education in accordance with the terms of the law governing such funds or the valid stipulations of the source thereof.
Considered in its entirety the 1934 amendment seemingly indicated a purpose on the part of its framers primarily to create and maintain a definite fund in the treasury, dedicated to the support of public common schools and distributable on the 3/4th — 1/4th basis, sufficient to defray no more than 90% of the cost of the minimum state educational program in every parish of the state, for the carrying out of which plan the sum of $10,000,000.00 was estimated as being necessary. In keeping with that apparent purpose the Legislature was directed to build up the State Public School Fund to the estimated amount and thereafter to so maintain it, employing therefor the proceeds from the constitutionally dedicated taxes and additionally *Page 728 
(to care for any deficiency up to the minimum) such other funds (from tax levies, appropriations or otherwise) as it thought best. Until the sum of $10,000,000.00 was reached in that fund, the apportionment would continue to be (as under the 1930 amendment) not more than 5/6ths on the basis of educables and 1/6th on an equalizaing basis. But the Legislature was not required by the 1934 amendment to maintain a surplus (in excess of $10,000,000.00) in the State Public School Fund to be apportioned on the 3/4th — 1/4th basis; hence, it could regulate its appropriations and the proceeds of tax levies (assuming that the constitutionally dedicated taxes did not provide the necessary sum) so as to restrict that fund to the directed minimum. Moreover, if 90% of the cost of the state educational program did not equal the $10,000,000.00 minimum Public School Fund, the entire minimum could not have been disbursed, even though sought to be distributed in accordance with the formula.
The present Section 14 of Article XII of the Constitution, it is true, does not contain the 90% maximum disbursement provision of the 1934 amendment, it having been deleted in 1947. The reason for the deletion, obviously, was to afford the Legislature the right to disburse a surplus, which had accumulated in the State Public School Fund, without regard to the cost of the minimum state educational program. The deletion, however, did not militate against the discussed primary purpose seemingly *Page 729 
indicated by the provisions of the 1934 amendment.
Neither is a contrary purpose disclosed by the concluding provisions of the 1947 amendment, which ratified specific appropriations for the increase of compensation for teachers and other school personnel, or by the rejected proposed amendment of 1948, Senate Bill No. 29, Act No. 512 of 1948, which sought to authorize the Legislature to make certain appropriations from the State Public School Fund. These, undoubtedly, were in the nature of precautionary measures taken by reason of the ambiguity attending the constitutional provisions under consideration.
The ambiguous provisions of Section 14, Article XII of the Louisiana Constitution with reference to disbursements from the State Public School Fund, it is thus seen, are reasonably susceptible of two different interpretations, namely, (1) the entirety of that fund, irrespective of the amount therein, must be apportioned and distributed to the parishes and paid out to the parish school boards on the basis of 3/4ths per educable and 1/4th for equalization; or (2) the Legislature is required to disburse in accordance with the prescribed 3/4th — 1/4th formula only $10,000,000.00 per annum, and it may pay out and distribute for public school purposes, but solely for those purposes, any excess of that sum in such manner as it deems advisable. Of these two possible interpretations the latter seems preferable, and, in our opinion, it *Page 730 
should and must be adopted. Of course, a few of the parishes under that interpretation may not obtain as much of the state educational funds as they would if the 3/4th — 1/4th formula were applied to all money entering and disbursed from the State Public School Fund; yet no parish will be denied the minimum state educational program, the providing of which Article XII, Section 14 of the Constitution primarily purposes to insure, as its historical development indicates. It is well to observe, in this connection, that the Legislature of 1948 approved an apportionment and distribution on the 3/4th — 1/4th basis of much more than the guaranteed $10,000,000.00, the appropriation, Schedule 110, Act No. 350, under that formula being:
"Item                           1948-1949       1949-1950
* * * * * * * * *
"Support of Free Public Schools "Out of Public School Fund: "6. For distribution to parishes on basis of per educable (estimated)               $27,777,796.00  $27,777,796.00 "7. For distribution on equalization basis (estimated)                 9,259,265.00    9,259,265.00"
Then, too, under the latter interpretation, the assailed appropriation from the State Public School Fund to the Teachers Salary Fund, to carry into effect the minimum salary schedule provided by Act No. 155 of 1948, would be legal, constitutional and payable as intended. This result would accord with the manifest intention of the Legislature *Page 731 
and of the Governor to effectuate the minimum salary schedule for teachers, and it would be consistent with the well established principle of law that legislative acts are entitled to great respect and are presumed to be constitutional.
The adoption of the former interpretation, on the other hand, would not only prevent payment from the Teachers Salary Fund as intended, but is would also render vulnerable, with assured success attending the probable attacks, the following items of the mentioned 1948 General Appropriation Act, to-wit:
"Department of Education "Item                                 1948-1949      1949-1950 "Out of the State Public School Fund: "1. Salary of State Superintendent of Education                    $    7,500.00  $    7,500.00 "1a. Additional salary of Superintendent of Education in the event of final passage of House Bill No. 658 . . . . . . . . .       2,500.00       2,500.00 "2. For other salaries, fees, dues, postage, and transportation charges, printing, rents, services, aid to local government agencies, travel, office, and other expenses and supplies . . . . .    306,531.00     312,197.00
* * * * * * * * *
"Vocational Rehabilitation "Payable from State Public School Fund: "3. For Vocational Rehabilitation . . . . . . . . . . . . . . .   $  207,181.00  $  207,181.00
* * * * * * * * * *Page 732 
"Contribution to Teacher's Retirement System "Out of State Public School Fund: "11. To reimbuse Parish School Boards for employers' contribution to State Teachers' Retirement System and Teachers' Retirement System of Orleans Parish (estimated). . . . . .   $3,400,000.00  $3,400,000.00
* * * * * * * * *
"Teachers' Retirement System "Out of State Public School Fund: "1. For the expense of the Administration of the Teachers' Retirement System; as provided in Act 83 of 1936. . . . . . .  $   31,500.00  $   31,500.00 "2. To provide assistance to aged and disabled teachers not otherwise eligible under the Retirement Law; as provided in Act 108 of 1942 and Act 228 of 1944. . . . . .     108,000.00     108,000.00 "2a. Additional funds required in the event of final passage of House Bill No. 177 [Now Act No. 68] (Brackets ours.) . . . . . . . . . . . .     279,000.00     279,000.00"
And there would likely result, should the former interpretation be adopted, immeasurable confusion, if not serious disorder, in the public educational system of Louisiana. Surely such a result is undesirable.
For the reasons assigned the judgment appealed from is reversed and set aside, and *Page 733 
it is now ordered that the injunction granted herein be dissolved and plaintiff's suit dismissed.
McCALEB, J., dissents with written reasons.
O'NIELL, C. J., takes no part.